Citation Nr: 1609418	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  10-49 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Moshiashwili, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1961 to November 1969 and from March 1972 to July 1990.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines. 

The Appellant was scheduled to present testimony before a Veterans Law Judge in April 2011.  However, the Appellant failed to report to the hearing.  As the record does not contain further explanation as to why the Appellant failed to report to the hearing, or a request to reschedule the hearing, the Board deems the Appellant's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704(d).

In the interest of clarity, the Board deems it necessary to address the procedural posture of the Appellant's claim.  An unappealed July 2001 rating decision is the most recent rating action denying the Appellant's claim for service connection for the Veteran's cause of death.  However, on August 31, 2010, 38 C.F.R. § 3.309(e) was amended in a way which added the Veteran's cause of death to the list of diseases presumptively associated with herbicide exposure in Vietnam.  Additionally, in February 2016, in response to the decision of the Court of Appeals for Veterans Claims (Court) in Gray v. McDonald, 27 Vet. App. 313 (2015), the VA released updated guidance about which bodies of water in Vietnam constitute inland waterways and thus which Naval servicemembers are appropriately in receipt of the presumption of exposure to herbicides as a result of service in Vietnam.  Where there is an intervening liberalizing law or VA issue that may affect the disposition of a claim, VA is required to conduct a de novo review of the previously denied claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 125-26 (2004); Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994). 
The Appellant filed a new claim in March 2009, which the RO denied in a March 2010 rating decision, finding that there was no new and material evidence submitted to reopen the final denial of the original September 2000 claim.  The Appellant filed a timely Notice of Disagreement in July 2010, and in an January 2011 Supplemental Statement of the Case, the RO found that new and material evidence had been presented, in the form of evidence that on August 31, 2010, ischemic heart disease and myocardial infarction were added to the list of diseases 38 C.F.R. § 3.309(e).  Because the issue of presumption of herbicide exposure may be determined based on law and regulation which has changed since the time of the prior final denial, the adjudication of the current claim is not a reopening of the original claim.  The question of whether new and material evidence has been received is not at issue, and the Board reviews the claim de novo.


FINDINGS OF FACT

1.  The Veteran died in July 2000.  The death certificate listed the cause of death as probable sudden cardiac death due to coronary artery disease, with " previous sudden cardiac death, inferior wall myocardial infarction, hyperlipidemia" listed as other significant conditions contributing to death.

2.  During his lifetime, the Veteran had not established service connection for any disability.

3.  The Veteran was not exposed to herbicides during service.  

4.  Evidence of record does not relate the Veteran's death to his military service




CONCLUSION OF LAW

The criteria for service connection for the cause the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b) (2015).  The Duty to Notify was satisfied prior to the initial RO decision by way of a letter sent to the Appellant in June 2009.

The Appellant has not indicated there are any additional records that VA should obtain on her behalf.  The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Appellant's claim, and no further assistance to develop evidence is required.

Service Connection for Cause of Death

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such a disability was either the principal or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 2014); see also 38 C.F.R. § 3.312 (2015).  A service-connected disability is considered the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.'  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  38 C.F.R § 3.312(c).  A contributory cause must be causally connected to the death and must have contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  For a service-connected disability to constitute a contributory cause; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The death certificate shows that the Veteran's death had an immediate cause of "probable sudden cardiac death" due to coronary artery disease.  The death certificate also lists "other significant conditions contributing to death..." as "previous sudden cardiac death, inferior wall myocardial infarction, hyperlipidemia." 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Service connection for cardiovascular renal disease, may be generally presumed if manifested to a degree of 10 percent within the first year after service discharge.  38 C.F.R. §§ 3.307, 3.309.  

Service treatment records contain no indication of heart disease.  Although they do contain records from other injuries and diseases the Veteran suffered during his time in service, there is no complaint of, diagnosis of, or treatment for heart disease.  Similarly, there is no record reflecting the presence of heart disease within one year of the Veteran's separation from service.  In view of these facts, there is no basis for establishing service connection for heart disease, and therefore, no basis for it to be the foundation for an award of service connection for the cause of death.  

A June 1990 service treatment record does show there was a finding of high cholesterol, including suggestions for reducing his cholesterol.  Likewise, on the Veteran's death certificate, "hyperlipidemia" - most commonly meaning high cholesterol - is listed as a contributory cause of death.

However, regardless of the inclusion of hyperlipidemia as a condition contributing to death, it cannot form the basis for service connection for the cause of his death.  Hyperlipidemia and elevated cholesterol are considered to be laboratory results and not disabilities for VA compensation purposes.  See 61 Fed. Reg. 20,440, 20,445  (May 7, 1996) (stating that diagnoses such as hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities, and are not appropriate entities for the rating schedule). Accordingly, service connection for hyperlipidemia/high cholesterol is not warranted, and therefore, it may not be a basis for establishing service connection for the cause of the Veteran's death.    


Presumption of Exposure to Herbicides

In certain cases, service connection can be established even if there is no evidence of a nexus between the Veteran's disability and an in-service disease or injury.  If a veteran was exposed to an herbicide agent during active military service, certain diseases, such ischemic heart disease, which includes coronary artery disease and myocardial infarction, will be presumed to have been incurred in service if manifest to a compensable degree at any time after service, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

The record shows that the Veteran served on the Navy vessel, the Blue Ridge, LCC-19, which operated in the official waters of the Republic of Vietnam from April 19, 1972 to June 5, 1972 and from June 15, 1972 to June 30, 1972.  A May 2009 letter from the Joint Service Records Research Center stated that a records search provided no evidence that the veteran had in-country service in Vietnam, either on or off the Blue Ridge, or was otherwise exposed to herbicides.  There is no contention in the record from the Appellant that the Veteran was exposed to herbicides in some way not otherwise captured by the official records.

In February 2016, in response to the decision of the Court of Appeals for Veterans Claims (Court) in Gray v. McDonald, 27 Vet. App. 313 (2015), the VA released updated guidance about which bodies of water in Vietnam constitute inland waterways and thus which Naval servicemembers are appropriately in receipt of the presumption of exposure to herbicides as a result of service in Vietnam.  

The public history of the Blue Ridge shows that during the time period in question, it operated in the Gulf of Tonkin as a command ship for the 7th Fleet's amphibious forces.  VA's document entitled Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, updated after the Gray decision in February 2016, does not list the Blue Ridge as a ship associated with herbicide exposure.  

The document explains that the crews of ships operating on the inland waterways of Vietnam were presumptively exposed to herbicides.  The Gulf of Tonkin, where the Blue Ridge operated, is not listed an inland waterway, and amphibious command and control ships such as the Blue Ridge are not listed as a type of ship which operated in inland waterways.  The document also does not show the Blue Ridge as being a ship which operated temporarily on inland waterways, docked in Vietnam, operated in close coastal waters with evidence that crew members went ashore, or operated in close coastal waters with evidence that smaller craft from the ship regularly delivered supplies or troops ashore.

The Board finds that there is no probative evidence that the Veteran was exposed to herbicides, and no evidence that the Veteran served in the Republic of Vietnam within the meaning of 38 C.F.R. § 3.307(a)(6)(iii).  Reasonable doubt does not apply, and service connection for the Veteran's cause of death on a presumptive basis because of herbicide exposure is not warranted.


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


